Title: To George Washington from Gilbert Simpson, July 1773
From: Simpson, Gilbert
To: Washington, George



honoerd Sr
Loudoun July the ⟨mutilated⟩ 1773

I Receved your Letter of the 8 of Junly in which I Find you are much disturevd and I am Reyley Sorrey that you Should be so much uneasey at a thing of that kind before you know that you

are a Loosing anything I Full well know I must bear all the blame and Sure I am to bear all the Loos tho. verey ill able to bere any for I know my self to be a great Looser in this present year and not only so but I verely beleve I am a greatter by not going to yor Land for good but what must becom of that house that devids against its self for my wife never Let me fairly know her intencions untell your Negros and other thngs Came to me and then I thoug it was best to gooe out and settle in hoops she would Com in to another way of thinking but the more I strove to persuad the Further She semd to be of and to Give a person so Nearly Connected as a wife is uneasenes perhaps all there days I Could not so I thnk my self at this time to be in a fare uneaseyr way than what you Can have any Right to be in For Sr I am going Let you know why I think you Can be at no los in the first plase you Furnish me with two hands as Sorrey as they Could well be for the fellow is a worthless hand and I beleive allways will be so Sum occasiond by his feet and sum Natural in his boons as for the garl She knew nothing of work but I beleive She will make a fine hand after two or three years in the next plase I Saved you teen or twelve pounds by Settleing on yor Land as I did for it was taxt as uncultavated Lands but Capt. Crawford told me that my Coming on the Land he would have the tax taken off in the Next plase there is a hansom Little improvement made on your Land according to the time and hands For I Neve Lit of harder work nor did more of it in the time than I did ther for I find the Clearing is as hard there as any where for tho. the grubing is Lite the Cuting is vastly heavey occasiond by the Great Number of old trees Lying on the Earth tho. I Got Six acers in Corn and under good fens from the 6 of aprel unteel the 7 of may and the ground well brook up and Cleard two acres more and had my Corn all hild up before I Came a waye which was a bot the first week in June which was a fort night Sooner than intended to Com in but had I not a Com when I did I mus have Lost my horses by the Great Number of Flyes and no paster to keep them in and as I had a good deel of harvisting at home I Could not a stayd above a fortnight Longer and as for the work going on I am not the Least affrade for I Laid off anuf to bee don and am nowise affrade of its being don according to the Goodnes of the hands for I allwise found my fellow faithful to his trust and to do more when I was from him thn when I was present and as I Got

a nye Neibur to Com onst a day to derect them I think there is but Little daynger of the work Going on by which meens Sr I think your Land 50 better this day than it was the first day I set feet on it for to Consider the hardship of Going into the woods and haveing Every mouthfull of bread to buy and not noing wheare to buy it for sum time Concidrable and no house to put ones head in Except an old bark Cabbin of Nine feet SQuair in which I was forst to Remain for fifteen days and Nights occasiond by bad wether which had Like to have been my Last by Catching bad Colds unteel it flung me into fevers but now the worst is over there is a good Large Cabben of Eighteen feet SQuair and the inside hulld all down and in Good order to make a Qurter of or to take of ruff and to put a Shingeld on whch was the in tent of it at first So to Concider all thngs I beleive Sr you will not find your Self at Such a Loos as you Complan of as for I am Certain that ther is not such another plase to be found as yours is booth for the goodness of the Land and the Convenans of the plase for I do beleive had I a been provided with Corn and oats and pastering that I Could have maid fifte⟨y⟩ pounds this Spring by Travelers and a been at Little trouble so your plase is now in a fine begining way and I do verely beleive that you may see more profit in seven years time by keeping of six hands and stock on that plase with an overser if he be a fathfull person than you would by twelve hands on any of your other Lands otherwise if you was to Rent it out I Look on it to wor⟨th⟩ Six or Eight pounds a year from the Jump and your han⟨ds⟩ Could be brought baik and all your other affairs Could be Sold to a great advantage so that I am sorrey You should Complain before you Consider the matter wright it is true you may be at a Loos to get a proper person to under take your buysness for you tho. there is ma[n]y will offer of which this Letter Coms by one of the Name Richard Stogdon from the North and a utter Strainger to me by whos hands I hope you will sen me a Line or tow mor to Let me know whether yo⟨u⟩ will bee at home at your august Cort or not for then I would Com down to alexandria I would have Com to you Long sens but I have been Tormened with boyls insomch that I Could not Ride never sense I have been at home but Sr my advise to you is to get an overseer if you Give him Standing wags [wages] for depend it will bee more to your profit than to bee in partnership with any person for the profits

ariseing from tha plase must bee Great I would bee Glad to know waether you perpose to take any part or all my things or not So Sr I Remain you humble Ser.

Gilbt Simpson

